Citation Nr: 0629384	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
warts, currently assigned a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to he Board, and 
the case was referred to the Board for appellate review.

A hearing was held on August 2, 2006, in Atlanta, Georgia, 
before Robert E. Sullivan, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

In this case, the veteran was afforded VA examinations in 
July 2000 and December 2001 in connection with his claim for 
an increased evaluation for bilateral plantar warts.  
However, the veteran has contended that those VA examinations 
are inadequate for rating purposes.  In this regard, the 
veteran's representative submitted a statement in April 2006 
in which he argued that the December 2001 examination was too 
old to adequately evaluate the severity of the disability.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Olsen v. 
Principi, 3 Vet. App. 480 (1992).

Moreover, the veteran has contended that he should be 
assigned a separate evaluation for a surgical scar on his 
right foot.  The Board does observe that the veteran had 
surgery on his right foot; however, the July 2000 and 
December 2001 VA examiners did not address whether the 
veteran had a scar on his foot that was related to a surgical 
procedure for his service-connected disability.  

Additionally, the Board notes that the examiner indicated 
that there was evidence showing that the veteran's feet had 
painful motion, instability, and weakness.  However, it is 
unclear whether such symptomatology is a manifestation of his 
service-connected bilateral plantar warts or of a nonservice-
connected disability.  Therefore, the Board finds that a VA 
examination is necessary to determine the severity and 
manifestations of the veteran's service-connected bilateral 
plantar warts.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected bilateral plantar warts.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected disability.  The examiner 
should identify all foot disorders and 
indicate whether it is a manifestation 
of the veteran's service-connected 
disability.  He should also indicate 
whether the veteran has pronounced 
bilateral warts that are productive of 
marked pronation, extreme tenderness 
of plantar surfaces of the feet, 
marked inward displacement, and severe 
spasm of the tendo achilles on 
manipulation that is not improved by 
orthopedic shoes or appliances.  The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  It 
should also be noted whether such 
findings are related to the veteran's 
service-connected bilateral plantar 
warts.

The examiner should also comment on 
whether the veteran has a scar on his 
feet that resulted from a surgical 
procedure performed on his service-
connected bilateral plantar warts.  If 
so, he should indicate whether the 
scar is superficial, unstable, or 
painful.  He should also state the 
size of scar and whether it causes 
limited motion.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


